             Case 5:20-cv-04084-EFM-TJJ Document 16 Filed 02/12/21 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF KANSAS
 CHRIS HAULMARK​,                                 )
                 Plaintiff,                       )
                 V.                               )
 STATE OF KANSAS​,                                )
 LEGISLATIVE ADMINISTRATIVE                       )
 SERVICES​,                                       )
        and                                       ) Civil Action No. ​_5:20-cv-04084-EFM-TJJ_
 TOM DAY​, in his official capacity as            )
 Director of Legislative Administrative           )
 Services,                                        )
                 Defendants.                      )
 ________________________________                 )


                        MOTION FOR EXTENSION OF TIME FOR REPLY

Plaintiff Chris Haulmark, appearing ​pro se​, respectfully files this Motion to extend the time to

reply to the Response in Opposition to Plaintiff’s Motion for Temporary Restraining Order and

Preliminary Injunction submitted by Defendant State of Kansas, Defendant Kansas Senate, and

Kansas House of Representatives. (Docket No. 14) The following statements are:

       1.       The Complaint in the above captioned matter was filed on December 16, 2020 to

seek damages, including compensatory damages, equitable relief, including declaratory and

injunctive relief, award of attorney fees if counsel is ever retained by Plaintiff Haulmark, and

expenses of court against the named Defendants, alleging ongoing and repeating violations of Title

II of the Americans with Disabilities Act, 42 U.S.C. § 12131-12134 et seq. (hereinafter “ADA”).

       2.       Current deadline date for the reply is February 18, 2021. This has not expired, yet.

       3.       Plaintiff Haulmark has not requested for any previous extensions.

       4.       The Defendants are unopposed to this request.


                                                Page 1
              Case 5:20-cv-04084-EFM-TJJ Document 16 Filed 02/12/21 Page 2 of 2




         5.        Good cause exists for this motion. The Defendants submitted thirty pages of the

Response in Opposition to Plaintiff’s Motion for Temporary Restraining Order and Preliminary

Injunction and attached over 200 pages of exhibits. This requires Plaintiff Haulmark extra time to

read and process all what has been submitted. There will be difficulty for Plaintiff Haulmark to

create a reply with references to the unnumbered paragraphs of the Defendants’ Response in

Opposition. Additionally, Plaintiff Haulmark is dealing with personal issues in regards to his

children attending Olathe school that has and will take up most of his time.

         6.        The requested extra time for Plaintiff Haulmark will provide him more time to file

an articulating reply to the Defendants’ lengthy Response in Opposition.

         7.        Plaintiff Haulmark respectfully requests for 14 extra days to March 11th.

WHEREFORE, Plaintiff Haulmark respectfully requests that this Court, pursuant to Federal Rule

6(b) of Civil Procedure, grant this Motion to extend the time to reply to the Response in Opposition

to Plaintiff’s Motion for Temporary Restraining Order and Preliminary Injunction.

-----------------------------------------------------------------
                                                                        /s/ChrisHaulmark
Respectfully submitted this 12th of February                            PLAINTIFF, ​pro se
                                                                        chris@sigd.net
                                                                        600 S. Harrison St
                                                                        Apt #11
                                                                        Olathe, KS 66061
                                                                        512-366-3981

                                              CERTIFICATE OF SERVICE
I hereby certify that on this 12th of February, a true and correct copy of the above and foregoing
document was sent via email as an attached file in format of PDF to the clerk of the U.S. District
Court for the District of Kansas and a copy with postage prepaid was placed in mail of the U.S.
Mail to the following:


                                M.J. Willoughby
                                Assistant Attorney General
                                120 S.W. 10th, 2nd Floor
                                Topeka, KS 66612                                      /s/ChrisHaulmark
                                                                                      PLAINTIFF, ​pro se



                                                               Page 2
